          Case 2:19-cv-00624-RJC Document 3 Filed 05/28/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM FEDERAL CREDIT )
UNION,                              )
                                    )
          Plaintiff,                )
                                    )
                                      2:19-cv-00624-MJH
     vs.                            )
                                    )
FISERV SOLUTIONS, LLC, f/k/a FISERV )
SOLUTIONS, INC., and FISERV, INC.,  )
                                    )
          Defendants.               )



                                  NOTICE OF APPEARANCE

       Kindly enter the appearance of Efrem M. Grail, Esquire, for the Defendants Fiserv

Solutions, LLC, f/k/a Fiserv Solutions, Inc., and Fiserv, Inc., in the above-entitled case.



                                                      Respectfully submitted,

                                                      THE GRAIL LAW FIRM

                                                      By:/s/ Efrem M. Grail
                                                      Efrem M. Grail, Esquire
                                                      PA ID NO 81570

                                                      The Grail Law Firm
                                                      Koppers Building, 30th Floor
                                                      436 Seventh Avenue
                                                      Pittsburgh, PA 15219
                                                      Phone: (412) 227-2969
                                                      Fax: (856) 210-7354
                                                      egrail@graillaw.com

                                                      Counsel for Defendants Fiserv Solutions,
                                                      LLC, f/k/a Fiserv Solutions, Inc. and Fiserv,
                                                      Inc.




                                                  1
         Case 2:19-cv-00624-RJC Document 3 Filed 05/28/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I, EFREM M. GRAIL, ESQUIRE, hereby certify that a true and correct copy of the

foregoing NOTICE OF APPEARANCE was filed on May 28, 2019 with the Clerk of Court using

the CM/ECF system and thereby becoming immediately available to all counsel of record.




                                                 By:/s/ Efrem M. Grail
                                                 Efrem M. Grail, Esquire


                                                 Counsel for Defendants Fiserv Solutions,
                                                 LLC, f/k/a Fiserv Solutions, Inc. and Fiserv,
                                                 Inc.




                                             2
